DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 16-32 are pending in the instant application.  Claims 16-24 and 29-32 are allowed.  Claims 25-28 are under examination on the merits.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 11/16/2020, 01/19/2021, and 01/20/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The Amendments by Applicants’ representative Elizabeth F. Holowacz filed on 01/19/2021 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ argument over rejection of claim 25 is on the ground that Arza discloses nanocomposite materials obtained from graphene oxide and benzoxazine monomers, wherein the benzoxazine monomers do not contain a halogen as required by the present claims, but tert-butyl groups rather than halogens.  Accordingly, it is not possible for a polycondensation reaction to occur with the inert tert-butyl groups, and the polymerization of the monomer in Scheme 1 occurs by opening the benzoxazine ring - not by polycondensation.  Applicants’ argument is found persuasive in view of the further disclosure of the open-benzoxazine ring 
    PNG
    media_image1.png
    133
    326
    media_image1.png
    Greyscale
  in ABSRACT at page 3685 of Arza et al.  Accordingly, the rejection is hereby withdrawn.

Claim objection
 
The objection to claims 26-28 for depending on rejected claim 25 is moot, because the rejection to claim 25 has been withdrawn.

Reasons for Allowance
	The present invention is drawn to a halogenated benzoxazine compound corresponding to the formula (A) 
    PNG
    media_image2.png
    134
    646
    media_image2.png
    Greyscale
 in which:
Hal represents at least one halogen; each benzene nucleus bears at least one halogen;
R1 and R2, which are identical or different, represent hydrogen or an alkyl comprising from 1 to 8 carbon atoms; x1 and x2, which are identical or different, are integers equal to or greater than 1; x3 is an integer equal to or greater than 1; and X is a heteroatom chosen from O and S according to claim 16, and a polybenzoxazine made by poly-condensation of at least one compound corresponding to the formula (A) according to claim 25.

The closest prior art is Yagci et al., Journal of Polymer Science, Part A: (2009), 47(21), 5565-5576. Yagci et al. discloses high molecular weight poly(stheresters) (PEE) containing benzoxazine units represented by 
    PNG
    media_image3.png
    138
    750
    media_image3.png
    Greyscale
 , and a method of synthesis the polymers thereof, see Scheme 12 at page 5573.  However, this benzoxazine polymers are distinct from instantly claimed polymer (A) of claim 25 because the unit “
    PNG
    media_image4.png
    107
    200
    media_image4.png
    Greyscale
”  of Yagci et al. does not read on instantly claimed polymer (A) 
    PNG
    media_image2.png
    134
    646
    media_image2.png
    Greyscale
 wherein x3 is an integer equal to or greater than 1.  In addition, instantly claimed polymer (A) contain the linker “
    PNG
    media_image5.png
    53
    296
    media_image5.png
    Greyscale
”  wherein x3 is an integer equal to or greater than 1, and X is O or S, while the prior art compounds poly(stheresters) (PEE) do not contain this linker.   Therefore, claim 25 is allowable.


Conclusions
Claims 16-32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731